   
 

Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page Lr ICRIVED

“Mail Room

 

JUL { 0 2020

 

 

 

 

Angela D. Caesar, Clerk of Court

UNITED ST. ATES (sre\cr Court U.S. District Court, District of Columbia
For THE DISTRICT OF CoLumBifA

 

4

PAUL HAN SINEIER,
Plaintiff;
Civil Achon No. (:20-cu- /i0 (UNA)
W
PLAINTIFE'S Motion FoR A
(WILLIAM P. BARR, PRELIMINARY INJUNCTION
Nefendant,

 

 

 

Plaintiff Poul Hansmerer respectfully moves the Court for a preliminary
injunction preventing Defendant Attomey General, 63 well as his officers, agents, employees
Gttoraelys ; and all otter Persons in active Concert or particpahen with him, trom enforcing
of theeatening 10 enforce the mail frnad, wire frend or extichon states to Hansmeter
OF Gay ene assishing hi wre enforcing Copyright via the Olan Mills Copynght

enforcement meted ;
Respre Hully Submitted,

Ag

Past angine nem
20453-0441 Unit C3
Fede vad Conrectonal Tashdutten

P.0, Box low
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 2 of 45

UNITED STATES DisTRICT CouRT
Distr GF COLUMBIA

Paul Hansimeer,
Plante,
Civil Achon No. |:20-cv- |4to (uA)
\
MEMORANDUM OF LAW IN SUPPORT OF
William Barr, MOTION FoR PRELIMINARY INJUNCTION
Defendant,

 

 

 

Paul Hansmewr

20453-o41 Unit K3

Federal Comectiona| Tattrhaitan
P.O. Bex 1000

Sendstone, MN S60F2

 

wy RECEIVED
T Mail Room

JUL 10.2020

 

 
   

 

 

Angela D. Caesar, Clerk Lines
US. District Court, District o! ui
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 3 of 45

Tn support of his Motion fur & preliminary in junction, Platte Paul Hansmerer
states as F,llows :
I. Back round

PlaintiF? Paul Hansineer owns & Copyright to ar adult videa and seeks to
enforce, that Copyright via the meted used by the Copynght holders in Olan Mills, Tne.
v. Linn Phots Co, 23 F.3d (345 (Bh Cir. 1944) and Maliby Media, LLC vu,
Doe No. 13-432, US. Dist LEXIS 74884 (EO, Mich Tune 2, 2014),
amang Other eri (the “Olan Mills “ method)» To this end : Hansieier
snsteucted_an investigator to present the video to suspected infiningers Via O
Notorious ditt. piracy website, On June 24, 2020, an Tnternet user
lagaed onto the notorous digital piracy website, browsed the website until
he Found Hansmeer’s video and used the website fo chtun a copy o¢ the

video fram Hans meter's invesRaater’s Computer,

~J-
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 4 of 45

Hansmeer does not know the infringer S name. But he does know
the Internet Protocel (“te”) address +e infringer used 1 Copy Hansimeier’
ideo, By Tiling a John Doe action and obtaining Court pereis5ion to
subpoons Taha Doe's Internet Servier Provider, Hansmeier will likely be
Ghle to idenhty the ringers Jee) 2.6, Stnke 3 Holdings, Lic vu Dee,
No. tilB-ev- 22Ii (PLE/GmH), 2014 U.S, Dist LEXIS 6223/1 (D.0.C.
Aor. 33, 2019) (granting permission to condact such discovery) Accordingly,
Hansmeier seeks to file @ John Doe acton to ascertan the infringers
identity.

Hansimeier Cannot do So. without To.cing a credible risk GF criminal
Prosecution» Tn December 2OlE, the government Charged Hansineier
with federal mail and wire fraud based an allegedous that Hansmerer used
the Olon Mills Copymght enforcement Method, but concealed his use

of the method and hus involvement with the cases. The Court May
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 5 of 45

take judicial Notice af the existance of the allegachions in Hansmerer’ indictment,
which is Publicly available at United Stites v. Hansmaier ) No. IG -cr- 334
(0 Minn. ). Honsmerer’s Challenge to the leqel sutficienty of the indictment is
pending before te U.S, Court of Appeals for the Eraicth Circuit. No. I9- 2386
(xh Cin). Ta ats appellate response brief, He Government repeatedly referred tp
Hansvacier's Copyneit entorcement htigadion as extorhon- Though thet offense was
pot changed in the indichnerts Finallythe indictment alleged that Eansneier
browabt claims pursuant to the Computer Fraud and Abuse Act that were
entirely invented claias of hacking ints computers tact did net exist
Hensmeier’s anticipated John Doe achan, which will follow he form
of complawt attached as Exhibit A to his complaint in tus matter, will aHenpt
to proachvel address much of what the government complained of in the
indictment: Hanser will be the mamed plaintiff, Uhich will elimnete any

ambiguity Ohout Hansincier's iNVoluement in the case, HansmeierS bse of

a =| =,
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 6 of 45

the Qlan Mills Copynght enforcement mothad will be disclosed in te conplaut,
which wall eliminate any Concern about Harsineier concealing his use of the

Olan Mills Copyright enforcement methods Finally, Hansteior§ Complaint will

provide sufficient detat| abet his Computer Fraud and Abuse Act claim so the decidtig
court and tho John Doe defendant vill understand Hans meiee's Computer Fraud and
Abuse Act claim for what it s— ie. that the John Doe defendant Committed an
“access provision” malate, by ACCessing Hansmeiers | Havsteier’s inveshgators

Compute uvithout authorization and obfarning Hansmerer’s video, 18 Us. § todo(«}e)

Notwithstanding his proactve efforts to address. the Government's

issues With his Copyrght enforcement Itigaton, Hansmever continues Jo face a
Credible threat of criminal prosecution if he files his Tehn Doe achon, Tho
true for at least two reasens. First, the government continues to take the
Position that Hansmeiers Use of the Olan Mills Copyright enforcement method

uitated Hansinerer& Copyraht infangement Claws — ever though this iS the
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 7 of 45

Opposite oF What He Echt Circuit held ia Olan Mills. See Government Brief
nt 36-37, No, 14-2386 (34h Cin). Ard, it should be noted, the Eighth
Circuits hading in Olan Mills is por fect Consistent oHer legal authonty, See
C.. RMG Rights Mame. (us) LUC v. Cox Communs. ; Tne. , 144 F. Supp.
Xd G34, 67 (E.D. Va. 2015) ("“[u}se of is. Undercover iveshgators and the
like to ferret out infringement is routne, and Provides no defense,”
(citing 4-13 Nimmer on Copymaht 3 13,04 (s].)). Second) quen the
Government's willingness to hase theories of federal mail and wire fraud on use of
judicially accepted litiqahon methads, it is Not possible for Hansmesee sh predict
whet other reasons the Government may have fo beleue that Hansnever’s use of
the Gan Mills Copynaht enticement method 1s Criminal

Time is of He essence. Hansmeter’s only lawful means of ascertaining
the infanger' identity is fo issue & Subpoena to the infringes LDitemet

Service Pruider, lier, responding to Hanswner's Sub poonc, j tHe infiringers Internet
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 8 of 45

Semnce Provider will feference a data record Which shows the subscriber fo When
on {P oddtess Was assiqned GA a given date and tune, Hansinerer’s ability
proceed) with his Claws aga tst tha inf tinger will be destroyed wher the dada
Tecord is destroyed. See World Digital Rights, Tne. vi Noha Does 1-82, No,
LH-cy- 225, LoI2 Us. Disk LEXIS 4A, at *S (3.D, lor May
8, Loi2) (' Tn general 1 Ho date retewhon policies of [SPs fr inxformmhon. sufficien
to correlate tin LP address to a cubserber iS Overy lited amowet of ttre, “)
Tr addthen, certical evidence is subject fo spoilahen, The * stoking Gun”
Piece of evidence ip L ansmeter's John Doe action wall be a copy of lus video
on +o infinagers Computer} the infringe is whder fo obligation to presevve
his hard drive until he is nohfied of lansmaiers action. Finally, this is an
* offense in Progress " scenaria. John Moe, the infinger, used the it Torvent
file distibution methed to obtain a copy of Hansmerrs video, Under te default

Settings of the most Pepuler Bt Torrent software, Jehn Ove will conbaue
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 9 of 45

distnbuting Hansmaier’ yided ts third partes until he manvally Stops The.

distribu OW:

—

KL, A raument,

A plaintift seeking a preliminary injunction mast establish (1) that he is likely t
succeed on the merits » Q) that he is likely to suffer irre parable hara in the
absence of preliminary relief) (3) Het the balance of equities tps in his favor
and (4) that on inyuction i in tHe public interest. Amer v. Obema , 742 F.3d
(023, (034 (0.0. Cin 2014), The D.C, Cireuit uses @ balancing or
"sliding scale’ approach s Where Gthovent Makes ar unusually strong Show ng
on one of the factors, then i+ does not necessarily have tp make a Strong
showing én_onother fact. Oauis a Pension Ronetit Guar, Corp. , SF
F.3d (287, 1242 (0.6 Cie 200%), But see Holmes vi FEC ) FI
F, Supe. 34 FB, (33 vd (D,0.¢. Zoi) (suagesting thet a

Posrhve Showing on all four factogs May be required ),
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 10 of 45

Ase threshhold matter, Thowghy Hansmeier must establish Article TL standing.
To establish Arficle I standing } ‘a plaintiff must show (i) an injury in Pack (2) a
sufficient comsal coanechon between the nary and the conduct complained of, and (3)
a Uikelihood He inyur will be redressed by a favorable decision, ” Woedhull Freedom
Found, v, United Stes , No. 18-S248, 2020 US. App: LEXIS 2217 (DG
Cir. Noun. 24, oro internal quetnhon marks siieel |,

Courts distinguish between" post-enforcennt " and ‘pre- enfurcement shunding
dalnge, A "pest untoreement "standing showy is te appropriate standard whore y Gs here,
, statute hes been enforced against Q olanhtt for engagi4 in certain Conduct Here,
Hansineer iS voriting {his Wotton from. federal prison ofter having heen conncted
of wail and wire rand based on clleqshors Het his use of He Olan Mills copyright
| néreeinent nethed Vitleted his Copyright enforcement Claims and made virtually every
“singe Hing he did the cose “fraudulent.” Under His standard Hansimeier hes

Stand ing {6 seek rele? be cause Defendant 'S acters are infenfering with Hansmerer 5
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 11 of 45

Icansitutiona malts (injury iN fact), it is Defendant's histone and threatened
hackons which que rise to this impermissible interference (causal Connacstion) and
lend an injunction fiom this Court would remove the maperissi ble interference

(redress ability ,

| A ‘pre - enforcoment” Standing Showing requires Q plainhité tp establish additonal
lout elenonts of the Inyary vlowment 50 6s 16 ensure that tho plaintiff IS bringing a veal dis pute
he Ho court, Fest, « plawmhife ust Show an uvtext 4 enqose ma Course OF Conduct arguably
bs cted with a corstrtutional interest. Hansmeier’s intent te petition He courts for relief
leetishes this element, Second, the corduct must be presarihe by statute. Untess Herswmuer
locals On appea ; the yodqinant of his district jpege satishes the ” proscribed by statute!
Letenens: Finally ) a plawti-ce Must show a credible risk of Criminal prosecutiens
Hansmever Con wake this Showing by pewting fo his prior Prosecuchen and the
lea ke is Wwerrhig this mohon from Federal prison.

Hansmorer readily sochsfies the re quacemants for stand ine
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 12 of 45

A. Hans meer is hhkely fp Succeed on the merits.

 

Hansimeier is Ikely 40 succeed on the ments because his position is
consistent with the “overwhelming weight of autlerity’” holding that the mail faud,
wire Frond and extorhon statutes cannot he applied to allegatrons Centered in iraachon
conduct even allegatens sisal or Fonalubay Litigation achuites. Cacroll v
United States Equities Corp.y 2014 WS, Dish LEX!S 16263), at * 35 (ND. NY
Sept LA, Lod). Tn addition, Defendant's application of the mail fraud, wire
Fraud and extorhon statutes to Hansmerer's Copyright enforcement litigation
would violate the First and Fifth Amendments to He US. Constitution and
impermissibly interfere [intrude upon powers delegated to the leqislanve and jedieral
branches of tle federal government

| ‘3 a - - . w :
[, Hansmeier's osition IS Consistent with the ovawhelming
: . 4]
Weta ht of ave citye

 

Hansmerer 5 position is consistent weth +a © overwhelming Wweglt of cuthorrty«
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 13 of 45

“The reality i Hat litigating parties often accuse Cach otter of bad faith” Unrted
States vs Rendecoraft ) 27F Fi3d (148) [207 (ted Cie, 2002) (reyecteg
(wail fraud and extochon Charge> based On a.llegehons of frandulent tigation Thus j +e
Various circuit courts have had opportunsty to review the application of the federal
mroil fand, ware oud and extochon stachetes to alleqehnors of freudlent [tigation
where +hese Crimes Serve as predicate acts Supporting cwil RICO clams, AHhough most
of these decisions occurted in the civil context, it is @ cardinal rule that courts
must interpret shchites conststenHly across the crimisal and Aoncrimnal Conbercts

Sec Leocal v. Asheratt ) DIS AS, 4 12 g (2007), |

 

A Survey of circuit court decisions indicates that apparently every federa
appellate Court to consider the issue hos te ycted the application of Ho mail fire) wile
Saud ond extortion statutes 4p allegaors of fraudulent itigaheon See Kim vs Kime j

RBA F3d 4, 104 (24 Cir, 2018) (collecting cases from the First, Fifth, Tenth

Gnd Eleven Ciceuits in Concluding that * allegations of Frivoious, fraudulent,
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 14 of 45

Or baseless litigation actwihes — without, More — Cannot Constitute a RICO predicate
act"). See also Vanco, Tac. vr Canaedetla,'23. F.3d 124, [4 (6ti Cin, 1444) (ent of
\itiqction doesRob consbrtute detorhons”) ) First Pac Bancorp, Ine. v. Bro) SUF F.2d
SUL, SUP (4h Cir, 48B)(sane) plL5. Teseph Co vs Lauritzen A/S, 75:
F.2d 265, 169 (BH Cir, 84) (holding tet Hrest fo sue, even if "4oandles
and made in bod fadh; | did rok constityte extochon ,
Although the D.C. Circuit does not appear +, have weighed i on this issue,

Auwerous Grstrct court decsions from this Circuit reach the same result as the
cureuit Court decisions cited ahove, See, eh, Republic of Kazakhstan vw Meh J

380 E. Supp. 3d 5 Gl (D, OC. 2014) (quoting Feld Eutm’t, Tne vu. Aon, Seely

foc the Prevention of Cruclty to Animals, #3 Fi Sup, 2d gz) 38-14

 

(0.0.c. 2012), aff'd, 2020 Us, App. LEXIs 5438 (D.C, Cin. Feb, 21, 2or)
and Quick vi Edu€ap,Tne., 31% Fo Supp. 3d (21, I-42 (0.0.0, 2018)

(° As Plawhtts! RICO claim is premised entirely OW mnarlings dore tor Ho purpo¥
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 15 of 45

of litteation activity, Hoy hae filed ty state exclaim,"

‘The Foreqging decisions arose In a wide variety of Contests, but consistently
arheulste sunilar ysthicatons for rejectng the appleshon of federal mail fraud;
wire Fraud and extortion stetutes to alleged ons of Fraudulent Itigahon achyities «
First, Courts reason Het applying those statutes to lth aakion achuity would
| impermissibly undermine the judicial System by allowing every Judqinest to
lve celihigeted in a. subsequent proceedings Second, cowrts have cited He
concem Thor applying Hese statutes tb \higacon would mpermssibly
unlerwune access te He courts because any unsuccessful lawsuit could lead
to drastic liability. See Kim, BBY F.3d at 104 (catloging onceans),

Hanser is likely to succeed on the perds because Ms Position is
Consistent with He'overitheliuig, weight of authority" holding thet the wail fad
wire fraud and edteron statubes conrot be applied to allegahens of fraudulent

(itiqetion oti ity ‘ wen ofa
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 16 of 45

Q, The Government's application cf the wail Froud; wite fraud and extortgn
Statuses to Hanser’ artis pated Copyright enforcement gation wold
Vidlete Ye First gad Fibh Amendaents of Yo US. Conshtuhon ml

Wwosle inpermisibly intrade por Power’ delegated fo Ye legisletwe
and \wereral brwnches.

Hansmerer’s anticipated copyright enfyrceynent Irtigechion will be axtacual |
woth eoloble clams. [he Qoverainent § application of the federal marl Froud wive
fwd and extortion statues to deter colprable claus raises b series GF Constttuhona

C role ws |

Ga. Honsmerer's owhcipated Copyright enforcement Itigation
ill be estccuted) with Colorsble Clams :

Hansimerer’s anticipated Copyrait ewlorcemont litigation will be assocated with
coloralsle clows urcly the Copyright Act and the Com pte Froud bard Abuse
Mok, The Clams will arise from a comme Set of frets:

 Hansmerer wuill instruct an wwueshgator to wake a Copsyrghted work
availalle to suspected unfinnge rs Via a netonous digits | piracy

welds ite) and
— is =
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 17 of 45

* Hansineier will bring clams aoaunst users Who access Hansmeer
or his investigator § Computer te obtain Copy of Hansmeter

vided,
These facts give rise fo a cobrable claim for copynaht infinagement,
Ta +o Exit Cireuit; which is whore Hansmeer’s anticipated Aas will ke
brag » (The elements of Copyright infringenent are (i) ownership of & valid

copyright and (2) Copying of orginal Clowents of the copyrighted work. ny, Warner

 

Bros. Extm’t uv. One X Prods.) 644 F.3d S24, 595 (3K Cin 2oul),
Even in bis Criminal cose, Hansiiaier’s showing of Hose two elemonts has not
been challenged: Retler, +o Gover nivait alleged that Hansmeers yse of an
wvertiqetor gave rise 40 a dofose it the hads of He infinger. But Ho Eijth
Cirest hel) Ho ditect oppesite in Olen Mis. ard maideted entry of judqient
In the copyright holder's favor, See also SMG Rights Mau. (us) We ; 144
F. Supp. 3d at CFB ("Udse of .. tidercouer Investigates and the like fo feviet

Cut fing enant [3 route, and provides No defense « "\ OF Course ; Hansinerer
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 18 of 45

Claws will be subject to the same urcortainhes inherent in any lihqation,
Hansmarer is Net asking tho Court fo concade that his copyright intinngerent dasws
iuill neccessarily suecead j tathor, all Harsmert is asking He Court +6 do is
oigiee Hat fs copynald indringewont clams will at least be colocable

A Computer Fraud and Ahuse Act “access Provision " clam arises
wher & Person! (1) untenhonally accesses a computer j [ 2) ethet authorization jond
(3) dbtuins information fron any protected computor, 18 Un5iC. § 1030 (c) (2)(c).
Th Hansmerers anticipated Cases, the infringer will have intentionally accessed
HanstaoierS or his investigators Computer and obtained Hansmorers video, La other
words , there will Rot be any serious debate thod- the infringer obtained Haram’
video and he acted) wrth ident 46 Connect to a Computer, (Where Hansnewr expects
the government to youn SSua (5 precisely where th attacked Hansmerer's Copy rial
WNfiinge want clam? the “autberreahon" element, Hansmeser expects tk government

to Ovqgue that “tho iwhanger Was “autho 2ed” to ACLESS tHe Computer because
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 19 of 45

Ho inveshgator wade i available to users of Ho Notonous digital piracy website,
Rut this avaslel lity = Guthor Teche is Precisely the Eg hth Circuit re jected " Glan Mills
and which other courts have re ected in their decisions, As one court explained it:

ust because It might he easy f steal an unlocked bilee from your Neighbor's

Porch does not mean if ts legal b do So, Harrington v. Rerocel Ballecning j LUC

 

LOG US, Dist. LEXIS 177424, 6n3(D. Cole. Aug 8 2), While there is na

quarantee Hat a court will side wet Hansmeier’s Peasoning , Hansinevers poston

5.0 far cry from Fruelous, Asa final note, & party bringing a civil clam under

thy Comp wher Fraud and Abuse Act must satisfy certain oter requuremans Ye

YX UG 2 (030(4). These Pequitensids ave readily wet Neve, were el challenged

On Hleasmeerk Crimea proceeding and ore not turtor addressed in this memorandon,
As shou above, Hansmerers clains under the Copyright Act ard Computer

J

Freud and Abuse Act will) Ot 0. nium , be colcrable .

~ (%—
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 20 of 45

bh. Nep\ication of the mail fraud ( wate frond and extertter
Statutes to deter coloveble claws Violates tho Corabjubon,

 

The government’ se of the nal Freud), warre Freud and extortion stetutes to dade
Jeter Hersinei's copycsht infrigenent and Computer Fraud cad Abuse Act chins Woleles
the Furst and Eth Amendments to the ULS, Constitution and inperorssibly intrudes upon
powers delegated fo tle leaislative and udical branches,

i, First Amendment.

The Government ‘ applica:hon ake mail fraud, wire finad and ectortion Statutes to
Harsirzier's anticipated Claims unduly burdens Hansmerers petttioning and) sperch rights. The
Petition Clause “protects The raht of individuals 1 Gppeal to courts and olor
forums established by the government for resolution of leqa| dis putes. "
Borough of Duryea U, Guarneri j 564 US, 344, 382 (2ol1). An

effort by the qovernmant to Cruminalize Colorable clams is akin to 4 Content-

based Speech restnetion because tt “Cannet be osthed witha petevence

= |Q =
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 21 of 45

fo the content of the requlated spoech»" Reed vi Town of Gilbert) 135 5. Ch
DUT, 2227 (2015), Content “based Speech Cestrichons are presunphvely
uncorsttutional and subject fo Strict scrutiny, Td, at 2226. Snet
Seruhny ts alse warranted becouse Hansineters Claims go to He heart of political
Issues of public Concern, Mowbers of all threo branches of the fedorl government
have attacked Hanswer's Whgation model, which its Cries [abel “polly! See ,
aug, Strike & Holdings, LUC v1 Doe ) 351 F. Supp. 3 ko, 160-63
(0.D.¢, 2OIR){ summarizing polrtiea! tase agaist “copyight tril”) ‘Stop
Copyright Trolls het of 2014, Legislahve efforts by its Polttizal opponents have
fasled 40 defect “telling, Any effort by the executive tb subvert the dence:
process by “reinterprebng'” the federal criminal statutes ts outlaw litigation of
& partrolar Type shold be sub ject te stp sceuhny, Swyder_y. Phelps, 562
U.S. YH, 153 (2011) (noting that special pretechon extends to. speech “relating

to any matter of political, social, om olor Cancern 4 tho community . +4 ")
4 Pe / Lxyal
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 22 of 45

"To survive strict scrutiny «1 a Statute must! (i) seeve compelling governmental
interest j be narrowly tulored to achieve that interest j.and (3) be He least restnehe
means of advancing that terest," ACLU v. Mukasey , 534 Fad (al, 140
(3d Cir. Loo) (citing Sable Comme’ ps. of Cal. Tac. v. FCC | 4942 US, (15
(iaeq)).

Compelling Interest: The government cannet- identify a coupelling interest
in applying tho wail fvand, yuire Freud and extorhen statites to Hansmeier's Girhespated
Copyright enforcement Irrigation. Respectfully, the qoverament will have to make He
Case for what Interest it has applying these statutes to Hansmever’ Copyright enbreenatt
litigation. Based on He nebyre oF Ha stahtes, He qovernmant’s assertion of interest 19
expected to be Something along tho lines of Preventing Hansmeer irom deco ing tHe
Courts and +He infringers (tat and Wate frond) and preventing Hansmeie- from
unduly pressuring the infinngors Into a setlenont (eterhen), As apphed +h Hanser’

Onherpabed Copyright enforcement Itheahon, te government Cannot point to any

am > | om
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 23 of 45
Moder ia de ceptions in Hansmoters form of Complaint — which arguably oes well beyond
0 Short and plan Stotewot of to facts man effort to address He covemnwont pror
allegations of wrorqdbing. Moreover, by subjecting himself t tb udicial process,
| Honsmever opens hinsel? up te discovery from the infringers , to questions from
the Court and any dis Levevy & Court permits an intervenor (such as He government
fo issue, Sub ecking oneself to He discovery pracess is tle awhtHosis of deceat. W fro
1S sub echiy oneself to Hoe tigation process te antithesis of extortion, Tn Ifigahon
Pores posolue their dis pulws andar He watchtul eye of a pe whe hoids great
Power Yo check any ltigetion abuses. Hansmerer has the benetit of Ho pers pectiva
provided by theoting teal extortionsts in federal erson and he believes that tHe
infringers Gnd everyone else shuld be careful about unidestre Fefennn to th
fodeval Court Process 0% extorhony lest they demoan the process out of euistence,
Rosed on He foregoing ) it ts udclear whee compelling interest would be serued by

fo app licakion of pol foud, Tuite Freud And alloca statutes to Hansmeiers Copyright
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 24 of 45

enforcement clon WS «

Narrowly Tailored / Leost Restrichve Means, Even if the govern want had

 

G sufficiently compalhiny interest in applying the mail fraud, wire fraud and extorhen
statutes to Hansimeier's Copyright enforcement clans, these stetutes are nat narrowly
Failored to achieve those interests. Morecuer, the governments application would fart
to sahsty the least - restrictive -means test because it “ effectwely Supp cesses

0 large amount of (Cconshtubranally - prstected | speech... Chen less restnctue
alternatives would be ut least as effective In achieving "ths puported goal. Ashecoft v.
ACLU, SH WS. 656, 665 (2004) (quoting Reno v. ACLU, S21 U5, PHY,
BF (i947). “La The burden is on the Government te prove thet the proposed
alternatives will not be as effechve os the challenged states“ Td, Thact burden
13 “pot merely to show that a proposed less restrichue Alternahue Was some
Flaws! its burden ts show thet its less effectues Td, at 664, The

Government Cannot sohsty that burden,
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 25 of 45

Hansmever's arquinert on tis Point boils Cowa to an assechon +Het we can

(indeed, Must) trust the courts to resolve leaal disputes and check Intgahion
Misconduct, Ln Pender raft, the Eleventh Crcurt re jected {to application the mail
Fraud and extortion stekutes to allegation 6F frandilernt [ctiqoshon, doservung |

History as Tava lt us thet, if people toke the law into

Heir own hands } ON endless Cycle of violence Can erupt;

and \w2 thorefore Cours é peopl to toke tHoir (re ems to

Court, We trast te saan } and Heir time- tested procedures,

fo produce teluble results, Separating validity from invalidity

honesty from dishonesty. While our process IS Sometmes eipansws,

Gnd occassionally inaccurste, we have confidence in it.
Pondoramtt ; 29} F, 32 at (206. Our (rtiqection System, 63 it exists today 43
Fully capable of fairiy resolving legal disputes. Indeed, in Hansaeror’
experience AS an associate ata lavge ae fury ! talented entrepreauers from
olor countries Flock, 16 the United States to start busiaerses based in significant
port on Herr confidence In Gur legal system relahue © +e logal systems i

Yheir Wowe countnes. Hansmerer Cannot Imagine aad +o government will

a J id om
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 26 of 45

be unable to identify any deficiency in our legal system that could corcennbly
justify allowing Assistant Unite) Strtes Attorneys to indict and lock Up partic
fo (chigahon ang Heir attorneys for taking legal postions That aré consistort welt
circurt court precedent, but contrary fo what a parheular prosecutor believes
He {aw should be , with all of the chilling effects at tuould ental,

Por all of He reasons Yo qoverniront § application of the mail fraud,
wire fraud and extertion statutes te Hansmeter's anticipated copyright
enforcement claims Violates the Pehton Clause ; Such pplication also wolates
Hansmeier’s First Amend ment raht to speech, Taherent in any litigation is
speech, to the Court) between attorney and client, between Client and experts
and hetween the plant-Ft and defendant. The goverament Is ap plication of the forego
Criminal statutes tb Hanser’ Copymaht enforcement litigeton is not fied toa
Compelling qovernmarai interest and 1 ReHor parrowly tarleced nor the (east

restnichve Means of achteving GY claimed interest.

~~ >5°—
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 27 of 45

For all of the reasons set forth ahove, the Government's Applicestue
of Ho mail Fraud, wire frand aad extortion shtutes to the Olan _hilb Copyneht
enforcement method Yiolates the Fiest Amendinant to the ULS, Canstetuton:

il. Fath Amendinent
The government's pplication of the wail fraud wire fraud and Cetorron Statutes
to Hanrsimevev s Copy nal enforcenont methed Violates Hansnoier's Filth Amendment
rat ts Que Process, ‘A low May be Vague in Violation of the Dye Process clause
fur eter one of two reasons Fiest, it may tail to provide the kind of nohce
that will enable Ordinary pecple to understand wht conduct it prohibts ; secosd,
i+ May authorize Gnd even encourage arbitrary and discrimitatory enforcement,

Ack Now Te Stop War t End Racism Coal, v. Oistnet of Columb, YU6 F, 3d 54I,

 

404 (0.C, Cir, 2616), As applied to HansmeierS use of the Olan Mills copyn ght

enforcement method, the mau! fraud, wire fraud and extortion statutes do both,
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 28 of 45

As applied tp Hansmeier’s yse of the Olan Mills Copy enforcement wethed,
the mail fraud, wire fraud and extorhon Stdutes fail 40 provide the kind of nehce Hot
will enable ordinary people fo understand what conduct Hey prohibit. Ma ordinary
Berson would believe thot the use of the Olan Mulls Copymght enforcement method
gesults In Colorable , Vf not meritorious, Claims and thet 4 prison iuhe brings Colorable
clams to federal court twould act be subject to fraud or extortion linbility. Trdeed,
in lat of te “ overwhels Wwe of authority “ rejecting the application of the inal
Froud) wie Froud ond extorhor stahites te the legal process, an ordinary person
wold loolieve tha the mail-freud, wire fraud and extorhan statutes have ne
applicadion te ther conduct whatsoever. An ordinary perso would undarstaud thet
we have an adversory systen where the expectahon is that each party will advance
there position at the expanse of their adversary Subject to the disciphnecy
Gonchors provided by Fedevel Rule of Civil Procedure Il, 28 U.S.C. § 1427, and

tho Artele TL herent Power, innate oto Provisioss. Vhule an ordinany Paton would
- V2. :
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 29 of 45

would understand that they would be presecyted Lisp perjury for giving false
Sworn teshmeny ; fo ordinary person would expech fo be prosecuted for find OF
extortion for Gpglying Gn tellectval property nqhts enforcement model thet has been
Successfully used in ther Circuit.

Beyond lack of notice, te mail fraud, wire fraud and extortion statutes, as
applied to Hansmeier's use of the Olan Mills Copyright enforcement method Quthoriza
and even encourage arbitrary and discriminatory treatment, The government's
application of these statutes to the Copyright enforcement litigation alleged i
Hansmeier's Complaint cannot be potfied by reference to any objective standard, icluchag
(but not limited to): the plain textsof the wail fraud, wire fioud or extention statutory;
Ha plain torts of Ho Copyrgh™ Ar and Comper Fraud ord Abuse Act} and case law
interpreting those statutes. The complete unteHenng of He qovemmont’s use of He
Mail frond, wore fraud and extortion ttadutes to criminalize unwanted Cin tere view)

intellectual property night enforcement invites He government ty use Horse stable

—_ Fm
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 30 of 45

ty deter through Crimitalizehon Cay Ihigation quen Prosecutor dislikes Which,
of Course, Is precisely He sort of standardless environment the Fifth Amendmont
Prohibrts.

iM, Deparstion of powers.

The (overatent ‘ ap plchan of the mail fraud, wite fraud and extortion
stotubes to Hansmeur’s use of the Gian Mulls copyright enforcement method 1s
wrcoastrubonal because it impermissibly disrupts the Separation of Powers Among
the three branches of the government Pursuant to the doctrine of Seperated
Powers, +he powers of government Gre Separated among the three coordinate
branches. The declared Purpose. of Separating and dividing the powers of
“Apuetnment wos fo “diffuse Power the better to secure liberty." Toungsttwn Sheet

+t Tube Ga vu, Sawyer, $43. US. DF4) 635 (i452). The principle of

 

Separoding Powers inte three Separate hands is the core Gnimmacting feoture

OF Aye Cons ftvbon, The Federalist No. 4, at 324 (3 Cooke ed. Iacl ),

a YY Ow
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 31 of 45

Political <cienbists receqaize the vital role that Separating powers plays m
Securing Iibertys See ‘Sir William Blackstone, Commentaries on Ho Laws
oF Englend ) (6 (Sth ed.) (1783) (Ta all tyrannical governments the
Supreme magistracy , or the right of both Ma. kung and of enforcing the laws )
3 yested i one and He sane Iman, OF one and the same body at Man 7 and
wherever these two Powers are unihed fogettor, Hore car. be no pubhe liberty!
Scholars focus in parhculac an the dependence of Free saciehes On Waintain ing

the Seporahon of puser to make the law trom the power to enforce tte law.
See, 2242; Edunid Gibbon, History of He Decline and Full of He Ronan Empire ,
3 (\z33) (‘The principles of a Free constituhen ave ierecoverably lost, when the
legislative power is nominated by He exeadie. "\, Thus, when Tesla and SpaceX
founder Elon Musk, whe : Souths Afincan by birth, cecently observed that Here
is No other Country in Which he could have done thethe did and that-Amenca is

the land ot opportunity } he Was rahe j Our Constrtction } With tts Separation of
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 32 of 45

Powers, provides the people with the space free from government encroach ment
fo pursue tha biagost dreams

Thus, or Constitution divides powers among Ho legislehve, judicial and
exocutwe brunchese The leqalatwe pexer ts vested in Congres, US. Coast Art. { § 1.
So tbo ts the power fo promste the useful Aris through copyrights. U.S, Const.
Act. | 88. Congress: has be power te make Ke laws and protect creaine works; Congres
has exercised this power by crashing the Copyright Act: Congres also crented Ho
Compotee Freud ond Nouse Met. Achele IR Section ( 6 Ho (LS. Constrtuh on
vests He jadicial power, Le, the power fo say het Ho law is, in the federa|
Courts. The judiciary has exeressed this power by sterpreting the Copyright
Ac and the Computer: Freud and Abose Met.

“The Attorney Geneval's use of the marl fraud, wire frond and exdrton
stodkutes to crimialize Hansmeior’s use of tho Olan Mul Copyright enforcement

“welhed is Ov naked Power grab. Congress not the Attorney General, 1S assigned
— > is_
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 33 of 45

the power to establish intellectual Property Mas and He methads by which those
gis thay he enforced. The plan texts of the Cpyraht Act and Ye Computsr Fira
ond Abuse Act, as interpreted by fedovn| courts, Support Hansmeiwe’ use of + Olan
Malls Copyriqht enfurcetrenr method, And, respectflly, Hansmeier submis that the
phrsse “power gab” IS Not too. Shing, For even after being nohfied of Olan ttl
and similar decisions) the (ovement: continved fo Clan ot He distrck court level and
Now on appeal thar Hansmerr’ se of the Olan Mills Copyright enferceren: method
uctiated his clans and rendered his | ih getion fraudulent; this ts not nero y a case of
the opvernmont's failure to conduct adequate legal research in the Course of canting
ibs barges,

The Attorney Genaval s power gyre Is a. Significant Power grab. “The Money
Goneral hes clamed the power 40 prosecute litigants tule bring Colorable claims which
enti with the President's persona! interests and preferences, Left unchecked,

GSSumpbion GF Hhis power would Neuter the legislative tnd pedicte| powers because
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 34 of 45

People will not feel sofe enforcing their pits under he law if such entorcement
Con result in a lenathy prison Sentence even for colorable Claws, The will of Congress
and tho ipcanent of Ho federal courts will be a very distant Second ploce considembon
for citizens who fice the tade€ between bringing legitimate Claims but going ts
prison Gnd foreqping [abandoning Clans but preserving hberty, The Attorney Goren’
power gab is precisely Hoe “Suprend maqstrcy ” Warned of by Blackstone, The
Tremors of He Constitution gave His Court “the necessary Constidutrostl means, and
personal motives to resist ancroachaants Chu tHe Attorney Gonerml J.” The Federsl
No, St, ab SH4(T. Cocke ed. 11GL), Haasnaver aaks the Court fo exercise
its power to Check the Attorney benerals Power gab.

B. Hansmeier is likely to suffer ireparale harm in the absence_of prelinnag tel

Hansmeer will suffer imminent and Inre parable horm absent a preliminary
unyunction, Standing alone , | Defendant's viclehon of Hansmeier’s First Amoadment

rats ‘ unqyestionably constitutes repacabe injury Elrad vu. Ruras, 424 U.S,
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 35 of 45

347, 343 (1976), The “loss of First Amendment freedoms, fir even mininal penods
of tine , unquestionably constrtutes irreparable inary for the purposes of the (suance
OF 0 preliminary n uncer. " Elrod, YF US. at 373, "Where a planttf alleges
Injury from 4 tule or reguilchon thet directly hnnits speech ; the irreparable Nature of
the harm ay be presumed " Bronx Houselwlds of Faith v. Bd. of Educ. of City of
Nate) 331 63d 342, 344 (2d Cir, 2003), On Hese grounds alone, Hassner
estalalishes the requasite harm

Moreover Hans meier's ability te Protect his Copyright trom Jon
Moe's wnefinagemont faces & Credible risk of being periarently destrayed Gbsent
a preliminary in yenchons As set forth, supea at 6-T, Hansmeer does not know
the wfeinger's (i.e, thedividuel ishose IP address Hansmeier's investigator dbserved
Copying Hansmevr's video) name, Rother, Hansinever knows He isfringer by hes
IP address. The infinger’s Tatarnet Service provider hes a data file thot can lnk

tho (P address fo tS account holder. Huth this intoryadon Hevemener will likely

am 2 je
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 36 of 45

be able to identity the untringer, The infringe’ Tuternet service prader does not
Peamronently telain tle data filej When the dakfile 5 destroyed Hanswewer will
have no lawtyl means of discouring the inthunger' idontity Preliminary injunchve
raliet is Recessary to prevent that case dostroing devel epiunh Moreover, ertcal
evidence is at tisk of being permanently destroyed _ As noted earher, +e “Stokig
qua Piece of evidence in +his Case Will be « Copy of Hansmeer’ video on
Tokn Doe's Computer . the isfringer is under no obligation td preserve evidence
until he os ON Nohce of Hansmeves Clam, Finally ) the uvfringer (s carrently
\reporobly harwing Hansiever by ) Hansmerer’s belie j akong Hansmerer® vided
avarlable for distribuhon fo Yhved= partes ond, in teach, Making such disinbutens.

C, The balance of equities and Bublic interest Strongly favor &
Prelwinacy iMyanchor.

Since ths case involves the government) the balance - of-equities actor

Merges with the fourth factor, public interest. Nken v. Holder ; We US,

-» 26—
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 37 of 45

4B, 435 (2.009). uke considering the competing clans of myury and He
effect on each party of the Granting or withholding of the requested relieP, the
halance Stronaly favors Hanser.

The government will suffer no harm trom Hansineier's requested
relief, 112. G preliminary inyunction against the Government's Application of the
Nai | Freud ; ture fraud and extorhon statutes to Hansimerer's use of te Glan Mils
Copynaht enforcement wrettod, Al that this will entail ts an investigator poshng
Hansnever's Copyrchted Video 45 a. noforous digital piracy ivebsite, Hansmerer bringing
Claws wider Ho Copyreht Act and Computer Froud and Abuse Act against peopl
luho prake the work, and federal jadges making decisions about whether
Hansmeors clams should comane proceeding towards 6 jedgnent, The government,
by Ye way, has every opportunity to be heard : this process by filing 4
Statement of interest on behalt of He mited Stotes; tere is No need for-He

Gove rniront fe resort te Ho wail fraud, wire Fraud and extortion statutes f

If —~
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 38 of 45

have its yorce heard,

From Hansmerers perspective his interests Will be \mreparably harmed
I\ Ho absence Of @ preliminary inyunction. The “Tabs Occ’ infringe hos infringed
Haaswover's Copyrighh in his video, J lkoly Continuing to infringe Hanspowrs Copyright
but Cannot be idenhtied Ww erhout hitoly achon in the Courts, H ansincver Lices &
credible risk of criminal prosecution if he attemels to bring Olan Malls clans
in foderal court having been prevsoxaly prseaited for doin Sle Frelusinary relief
will provide Hansineer woth tha wWmechale postorahon of constituhional hakts he ty being
wrongfully deprived of

The public interest strony i coha'O prelunnary inunction, ‘The qovenament
use of the wail ftaud, wire frond ond extorton steetutes to prosecute attorneys and
ortes for brisqing Clas to cpuertinart disagrees with (For aay reason) represents a
Teckomte Witt in the Coastivhour diffusion of Power j it Concentrates power id lo |

executive to Presecute and \nprisor Anyone Whs takes a Position na dicta proceeding
Ilan
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 39 of 45

that tho execuhve disappraes of fe any reason), A prolinhinery inqunctien will Serve

fo maintain Ho Cosstituhonal order while the woeiahty Issues raised by the Governments
Applicaton oF ho Meal fraud, wiro fraud and extortion Satwles to allegahors Gf meritless
litigchon Gre arqued bs and decided by fhis Court

And, des pite its Voce Minority of detmeters, Hansmoer's use of He

Olan Mills Copy mai enforcement method is valuable litigation actuty for He public.
Widespread Trternet—based Copyright infringeme it des troy markets for books , movies,
Music ; software and other cultural coatribuhsne, [he government iS power less fe Stop
RitTortent ~ based infiongentert because it is decentral zed j there is no central Server te
Seize. Tn Wansmeier’s experence; One Straightforward way fo Combet it Terrent~bex
piracy 3 fo sue end users, i.e He people who pinete works for personal
Consumption, Wethowt this ever being a contewplated goal Hansimerer prior use of fhe
Olan Mills Copynglt enforcomert Method resulted in at least tye RitTortent piracy

havens voluatanly shutting +heit doors j (1 aasapiar interpretedhon of to events Wag

mw 27a
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 40 of 45

by Suny oa crtical mass of the users of Hhose Networks, the actwerks Ceased to
Cunchots And even of Hansineier’s use of the Olan Mills Copyralt enforcement: method
(3 Nok Successful in shutting down piracy networks In general hers very confident that
Sho end users he sues will rusia piracy in tlo future } They Will Convert from puvaes
to Consumers, The pans Cannot do this; The cravinal Copy ight intrngensat Statute
only allows the covernment +e pursue people wha pirate for profit, (2, who are rediitbatig
ty 2a.r\ Money « Tt is deficult Sr trdit’snel rights holders to do so os well because
Suing your fons for copyright infringement tends 4 alienate Your fan base Hansimerer
hos met several federal orisovens who refise 4 listen 4o Metallica based on Nothing
mote than Metalhea drummer Cars Ulnch's ore ~end user Intigection stance in the deus
of Napster, “Thus, people like Hansmriay whose persene| brand essentially reucives
arove) suing pirates, Serve a Socially valuable role In Stamping out Internet based
piracy thus preserving He prarkels for and tHe publics access fo Create and

Culturatly Valuable works. 3
~3q—
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 41 of 45

Tt. Conclusion ,

The Court should qrant Hansmarar’ Mofton for a preliminary in unch on»

uly F LOLO

Respectfully Submitted

Plage

Poul Hansmeier

20953~-04( Unit K3

Fodera! Correchoral Tashtution
PO, Bex (0a

Sandstone, MN 55072
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 42 of 45

UNITED STATES OISTRIcT COURT
POR THE DISTRICT GF COLUMBIA

PAUL HANSMEIER,,

Planhte,
| Giuit Acton No. 12O~eu-140 (wea)
| DECLARATION OF PAUL HANSMEIER
Willian P. BARR, | IN SUPPORT” OF PLAISTIEF'S MoTtoN Fak
Dotend ant, | A PRELIMINARY INTUICTION -

|
SE Se
Plaintitl Paul Hansimeoy states uader + poral ty of pen jar thas He
Following s tv +o thy best of his knowledge } infpnitetion al belick :

l, T Gua He planhtf in this motter. LT aw Ove \3 Years old ay Com
Competont +o test ty reaarding Ho wattors discussed herewng

2. T am the owner by as siqnitent of a copyright in an adult vicko.

3. Th late~June 2olt, T asked an investigator to make to video
available f suspecta) Infringers by postirg the video On A foforous dla ital
piracy Website. .

{
& wserx oF Ho website browsed the website until fe found my video, ae

Made a copy of tho idea from my investigatar’ Computer,
ale

4. Accordiny to logs Larned by to investigator, GA Jute 24, 20620,
Case 1:20-cv-01410-UNA Document 6 Filed 07/10/20 Page 43 of 45

S. At all times relevant to this matter, L have Soba to We What May

Complaint describes @s tho Olen Mills Copy riqit enforcement to enforce Copynahts in
Gdult videos,

6. T am Current deterred chilled from essa so based on te fect Hat
+ 4
TL wes prosecuted loosed) in Televant pert Orv alledehens L ste) Copyriglit enctorcemont
molods that iy Complarat describes as He Olam Mulls Copyright enforcement melted
T feel like Tain put between He rock aad have place oF accepting te prrmey of i
ite llechul Property | GX We ono howd, ound fac Crunival presecutien if 0 brim Ay
claims to Cowt, on He otter ‘

Dekeds July |, Yor (jn

Parl. Hanvacrer

 
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 44 of 45

UNITED STATES OlsTRicT Court
EOR THE OISTRICT OF CoLumBiA

PAUL HANSNEIER,
Plant,
Gul Acton No. i:2o-cu-14l0 (uw)

| PROPOSED ORER
WILLIAM P. BARR, |
|

Defendant,
|

 

Based on all of Ho files , tecords and proceedings

Tt is hereby ORDERED that Plaintites matin far 0. preliainery inyuichon
iy GRANTED, Defendant, as well as his oPicars, agen, employee, attorneys, and
all oor persons in achve Concert or parcticipe-tion wits him; are hereby ENIGCINED Fra
arferany or Hrecheving to enforce the wos! fraud Wire fraud or extortion state (ig
ULS.C. 88 1341, 1343 and (4S1, respectively) ageinst Hansmeier or anyone assis

him with enforcing Copyr4its Via the Olan Malls copyryht enforcement method.

 

United Stores District Judge
Case 1:20-cv-01410-UNA Document6 Filed 07/10/20 Page 45 of 45

UNITED States Disiricl COURT
FOR THE PisTRICT GF COLUMBIA

PAUL HANSIMEIEK,
Plantife,
Ciuil Action No. (:20-ev~t4io (una)
Va
CERNEFICATE OF SERVICE
WILLIAM P. BARR,
Defendant.

tee a

 

The undersigned iS ouerting Issuance of SUMMONS, Accordingly this
Motion ond ts Supporting documents Nave os yet been <epwod:

ka
Paul Henswoier
20%3-O4l Unit KS
Federe| Corrector Lrsbebvhor
Po, Box laod
Sandstone, Mi 55072

 

 
